Case 1:18-cv-06626-ALC-KNF Document 230 Filed 12/28/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT
for the

Southern District of New York

 

Actava TV, Inc., et al. )
Plaintiff )

v. ) Case No. 18-CV-06626 (ALC) (KNF)
)
)

 

Joint Stock Company "Channel One Russia Worldwide," et al.
Defendant

 

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Closed Joint Stock Company “CTC Network,” Closed Joint Stock Company “New Channel,” and Closed Joint Stock
Company “TV DARIAL”

 

Date: December 28, 2020 /Michael G. Gabriel/

Attorney’s signature

 

Michael G. Gabriel (MG9719)

Printed name and bar number

 

_295 Madison Ave., 12 Floor, New York, NY 10017
Address

Michael@bochnerip.com

 

E-mail address

646-971-0685

 

Telephone number

 

FAX number
